KEATY, Judge.
hFor the reasons set forth in the companion case in this consolidated matter, Freeman v. Durel, 12-349 (La.App. 3 Cir. 5/1/13), 157 So.3d 642, 2013 WL 1810577, we reverse the trial court’s decision reinstating Plaintiffs as commissioners of the Housing Authority of the City of Lafayette. We further reverse the trial court’s judgment in favor of Plaintiffs declaring Defendant, Joey Durel, in contempt of court for Durel’s decision to remove Plaintiffs as commissioners of the Housing Authority of the City of Lafayette. We further reverse the trial court’s reinstatement of Plaintiffs and its finding Durel in contempt of court as moot.
REVERSED.
COOKS, J., dissents and assigns written reasons.